Citation Nr: 1814594	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-06 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for tinnitus and denied reopening a claim of service connection for bilateral hearing loss.  

In August 2017, the Veteran testified at a Board video-conference hearing; a transcript of that hearing is of record.  In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the August 2017 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The Veteran notified the Board that he did not want another hearing.  See February 12, 2018, correspondence.  Thus, the Board will proceed with the appeal as to the above-referenced issue.

In this decision, the Board is granting service connection for tinnitus.  The claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1986 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal.



2.  Additional evidence received since the August 1986 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

3.  The Veteran was exposed to acoustic trauma in service based on his military occupation specialty.

4.  Resolving all doubt in the Veteran's favor, tinnitus incepted during active duty service.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. §7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  Evidence received since the August 1986 rating decision that denied service connection for bilateral hearing loss is new and material for purposes of reopening the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for tinnitus are met.
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

New and Material Evidence: Bilateral Hearing Loss

Service connection for bilateral hearing loss was last denied by an August 1986 rating decision based on a determination the fact that the Veteran failed to show for his scheduled VA examination, his enlistment examination showed high frequency hearing loss in the left ear, and separation examination showed normal hearing bilaterally.  The RO also noted that an April 1986 private medical record showed high frequency hearing loss bilaterally.  The Veteran did not appeal, and the decision became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decision makers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the Veteran's claim for service connection for bilateral hearing loss was last denied, he has provided lay evidence regarding the circumstances of his service and his post-service symptoms.  He has also attended a VA medical examination.  This is new and material evidence relevant to the basis for the denial of the prior claim for service connection for bilateral hearing loss; therefore, the claim is reopened.


Service Connection; Tinnitus

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.



Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran asserts that tinnitus is a result of noise exposure during service, specifically, that he worked as a cannoneer, rifleman, and radio operator and was constantly exposed to various environmental loud noises.  His DD-214 shows his occupational specialty was Cannon Fire Direction Specialist and Field Artillery Specialist.  The Veteran asserts that he has experienced symptoms of tinnitus since service.  As tinnitus is generally diagnosed based on a patient's subjective claims, he is competent to attest to having these symptoms since that time.

STRs do not document any complaints or treatment for tinnitus.  The Veteran's February and March 1972 pre-discharge examinations do not document a complaint of tinnitus, and his ears were clinically evaluated as normal.  However, at his August 2017 hearing, the Veteran asserted that he experienced tinnitus after each firefight in service that took a while to go away.  He described it as really loud then fading off until the next time.  The Board finds the Veteran competent and his statements to be credible.



Accordingly, as the evidence is in relative equipoise, with a negative medical opinion but with competent and credible lay statements showing persistent symptoms since service, this claim is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for service connection for bilateral hearing loss is remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

On remand, additional records must be obtained as described below.  In addition, the Veteran should be scheduled for an additional VA examination concerning the etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all in-service audiograms.

2. Make arrangements to obtain all of the Veteran's employment physicals associated with his post-service job(s) as a police officer.

3.  Ask the Veteran to identify all medical care providers that have treated him for hearing loss since his separation from service in April 1972, to include, but not limited to, the provider that first provided him with hearing aids in 1977 or 1979, Lebanon Community Medical Center (Jay McSpaden, audiologist) and Costco.  Then, make arrangements to obtain all records that the Veteran adequately identifies.

4.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to his conceded in-service noise exposure. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


